Case 1:20-cv-22957-RNS Document 168 Entered on FLSD Docket 06/29/2021 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI-DADE DIVISION
   --------------------------------------------------------------------- x
                                                                         :
   SCANZ TECHNOLOGIES, INC. fka EQUITYFEED                               :
   CORPORATION, a Canadian (Quebec) Corporation,                         :
                                                                         :
                                Plaintiff,                               : Case No. 20-cv-22957
                                                                         : (RNS/EGT)
             v.                                                          :
                                                                         :
   JEWMON ENTERPRISES, LLC, et al.,                                      :
                                                                         :
                                Defendants.                              :
                                                                         :
   --------------------------------------------------------------------- x


         DECLARATION OF STEVEN R. CAMPBELL IN FURTHER SUPPORT OF
                   DEFENDANTS’ MOTION FOR SANCTIONS

  I, Steven R. Campbell, declare as follows:

     1. I am a Partner at Alston & Bird LLP, counsel for Defendants JewMon Enterprises, LLC,

          Millionaire Media, LLC, Millionaire Publishing, LLC, and Timothy Sykes in the above-

          captioned matter. I am an attorney licensed to practice law in New York, Georgia, and

          Tennessee and am admitted pro hac vice in the above-captioned matter. This Declaration

          is made upon personal knowledge and is in support of Defendants’ Reply Memorandum of

          Law in Further Support of Their Motion for Sanctions.

     2. Attached hereto as Exhibit 18 is a composite of certain Slack messages produced to

          Defendants in the above-captioned matter by non-party Josh Andrews on June 22, 2021.

          Passwords and Mr. Andrews’ phone number have been redacted by Defendants.

  I declare under penalty of perjury that the foregoing is true and correct.


  Dated: June 29, 2021                                           /s/ Steven R. Campbell
                                                                   Steven R. Campbell
